DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.  
The page 6 argument that Fukushima does not teach “resin through the second gate in the second direction toward a predicted weld line to prevent formation of the weld line” is moot because from the previous rejection of claim 1 Nagaoka teaches “predicting a weld line in order to prevent formation of the weld line”.  Fukushima, in view of Nagaoka, teach the combined claim element.
The Examiner respectfully disagrees with the Applicant’s arguments on page 7 that Fukushima and Nagaoka fail to teach to “change orientations of the metallic pigments by injecting the resin in the second direction toward the predicted weld line through the second gate while the resin is injected through the first gate in the first direction”, as Fukushima teaches convergence of two flow heads followed by a flow in the second direction in Figs. 5A-C that changes the orientation of metallic pigments and eliminates a weld line.  The Examiner maintains that the first and second gates taught by Fukushima 
Although Fukushima, in view of Nagaoka, does not explicitly teach closing the first gate after the flow heads meet, the concept of the flow heads meeting and the one of higher pressure eliminating the weld line by forcing flow still occurs.  The first gate closing before, during, or after convergence of the flow heads is a controlled setting that would be obvious to try experimentally to optimize based on the system operating conditions and design.  Fukushima teaches a molding controller that actuates gate sequencing in a predetermined sequence and at a predetermined time interval [0044], and that the gates “are communicatably connected to the control device 80 and are operated individually according to a control signal transmitted from the control device 80” [0031]. The control device is provided with an input device for changing program settings [0040].  Regardless, the manner of operating the instant device does not differentiate the apparatus claim from the prior art.  See MPEP 2114(II).
The Examiner acknowledges the amendment of claim 1, and cancellation of claims 13 and 17.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US20110248426A1), in view of Nagaoka (US20050046060A1).
With respect to claim 1, the prior art of Fukushima teaches a mold assembly (Fig. 1; [0003]), comprising a cavity that defines an inner space configured to receive a resin comprising metallic 
Fukushima teaches the control unit is configured to change orientations of the metallic pigments by injecting the resin through the second gate in the second direction after the two flow heads merge [0012].  By continuing resin flow after the heads of two flows merge, the metal particles at the contacting portion can be aligned at a surface along a direction of resin movement, creating an article without a weld line [0012].  Fukushima teaches convergence of two flow heads followed by a flow in the second direction in Figs. 5A-C that changes the orientation of metallic pigments and eliminates a weld line.  The first and second gates taught by Fukushima (Fig. 4C, items 14A, 14C) provide converging flows from two directions (Fig. 4C, items Sa, Sc).  Fukushima teaches that as the flow heads converge, “the molten molding material moves in a direction from greater dynamic pressure towards the smaller dynamic pressure. As a result, the metal particles at a contacting portion of the heads of the flows of the molten molding material can be aligned at a surface of the molten molding material along a direction of movement of the molten molding material” [0012], which matches teachings of the instant case.  
Although Fukushima, in view of Nagaoka, does not explicitly teach closing the first gate after the flow heads meet, the concept of the flow heads meeting and the one of higher pressure eliminating the 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try optimizing  the programming of gate open and closing sequences to predictably relocate convergence of flow heads and to eliminate weld lines with a reasonable expectation of success.  See MPEP 2143 (I)(E).
Additionally, the manner of operating the instant device does not differentiate the apparatus claim from the prior art.  See MPEP 2114(II).
Fukushima is silent on predicting a weld line in order to prevent formation of the weld line and on controlling the second gate to inject the resin between preset times before and after a time point at which the weld line is predicted to be formed.
However, the prior art of Nagaoka teaches a numerical analysis method (Fig. 9, [0095]) that can control the resin entry gate timing to predict the occurrence of and eliminate weld lines [0011, 0154].  Nagaoka teaches the computer-aided simulation first gathers system data such as resin properties, temperatures, and flowrates [0103]; selecting a first-to-open regulation gate and staggering the opening and closing of other gates at preset times (Fig. 8; [0089]), then using those results (Fig. 9, item st14) to recalculate an improved result (Fig. 9, item st14; [0105]).

Additionally, it is prima facie obvious that the concept of staggered gate opening times for a mold assembly is commonly known to a person of ordinary skill in the art prior to the time of filing, therefore the second gate could be set to open and close at any times desired to control the location or removal of a weld line.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of predictive modeling software to optimize gate controls, taught by Nagaoka, to improve the controls of the mold assembly taught by Fukushima in the same way.  Improvements taught by Nagaoka would include saved time and materials by eliminating the need for trial and error testing to optimize weld line removal [0009], calculation and correction of weld line occurrence, and optimal valve timing (Fig. 9).  See MPEP 2143(I)(C).

With respect to claims 14 and 15, Nagaoka teaches the control unit is configured to: control the second gate to inject the resin for a first preset period of time before the time point at which the weld line is predicted to be formed by the resin injected through the first gate; and control the second gate to inject the resin for a second preset period of time after the time point at which the weld line is predicted to be formed by the resin injected through the first gate [0016].  
As an example of a mold process, Nagaoka teaches this by valve controls in Figure 8 where a secondary valve (Gate 1) opens before the regulating valve (Gate 3) is shut, and closes after the regulating valve is shut.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the second preset period of this secondary valve could be equal to the first preset period, and 
 With respect to claim 16, Nagaoka teaches the time point at which the weld line is predicted to be formed can be determined by a pre-simulation process.  Nagaoka teaches that while the computer-aided optimization method [0011, 0012] is an improvement, a trial-and-error method of adjusting valve timing controls, aided by intuition and experience, could eventually reach a desired result of eliminating weld lines [0009]. 

Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US20110248426A1), in view of Nagaoka (US20050046060A1), as set forth above in the rejection of claim 1, further in view of Kikuchi (US20120269916A1).
With respect to claim 2, 4, and 5, Fukushima, in view of Nagaoka, is silent on an overflow accommodating unit to reduce or eliminate a weld line.
However, the prior art of Kikuchi teaches an overflow accommodating unit (Fig. 2, item 5) configured to accommodate the resin excessively filled in the inner space [0011] and communicate with the inner space at a time point where the molten resin meets [0011].  
Kikuchi teaches that a single gate fills the two paths that converge; however, it would be prima facie obvious to a person of ordinary skill in the art that this convergence would be equivalent to the time of opening or closing the second gate taught by Fukushima, since that is when Fukushima teaches molten resin converges from multiple gates in a similar way.  
Kikuchi teaches a flow path communicating between the overflow accommodating unit and the inner space, the flow path being configured to guide a front of flow of the resin into the overflow accommodating unit along the weld line (Fig. 2, item 6; [0035]). Kikuchi teaches the flow path 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the teachings of an overflow reservoir accepting resin from flow fronts at a weld line area taught by Kikuchi with the molding assembly taught by Fukushima. This would yield the predictable result of a reduced or eliminated weld line and would improve the appearance and strength of the molded products. See MPEP 2143(I)(A).
With respect to claim 7, Fukushima, in view of Nagaoka, teaches a control unit configured to control the second gate to inject the resin into the inner space.  
Fukushima, in view of Nagaoka, is silent on a front of flow of the resin injected through the second gate defines an angle with respect to the weld line in a range of 30 degrees to 150 degrees.
However, Kikuchi teaches a resin flow orientation angle between 120-180 degrees, also for the purpose of minimizing weld lines (Fig. 5; [0046]). These ranges partially overlap, therefore the range taught by Kikuchi anticipates the range of the instant claim 7.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a merging resin flow angle, taught by Kikuchi, in the overlapping range of 120 - 150 degrees to improve the molding device, taught by Fukushima, in view of Nagaoka, by providing the predictable result of blurring or eliminating the weld lines. See MPEP 2143(I)(D).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US20110248426A1), in view of Nagaoka (US20050046060A1) and Kikuchi (US20120269916A1), as set forth above in the rejection of claim 2, and further in view of Ichikawa (JP07227888A).

However, Ichikawa teaches an opening/closing unit (Figure 8, items 24-28) configured to open and close a flow path formed between the overflow accommodating unit (Fig. 8, item 5) and the inner space at a time point of opening or closing the second gate [Abstract].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of an opening/closing unit taught by Ichikawa to the mold assembly containing overflow units at the weld lines taught by Fukushima, in view of Nagaoka and Kikuchi, to yield the predictable result of improving the molded products by reducing the appearance of weld lines by controlling and allowing optimization of resin flow through the weld line area after the weld line has formed.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in view of Nagaoka (US20050046060A1), as set forth above in the rejection of claim 1, further in view of Stagg (US20050238486A1).
With respect to claim 8, Fukushima, in view of Nagaoka, teaches a single protrusion and a plurality of gates with injection ports configured to inject the resin into the inner space to prevent formation of a weld line predicted to be formed by flow of the resin around the protrusion.
Fukushima, in view of Nagaoka, does not directly teach multiple protrusions, but Fukushima does teach that the number of gates and the shape of the cavity may vary without departing from the object of the invention [0023].
However, the prior art of Stagg teaches a molded plastic fan which contains multiple protrusions (Fig. 5), and forms and blurs weld lines (Fig. 5, items 75) on the thin outer ring between the fan blades. Stagg teaches that weld lines are effectively removed or reduced by reducing the merging angle 
Comparing the multiple protrusion fan taught by Stagg (Fig. 5) with the single protrusion D-shaped plate taught by Fukushima (Fig. 4C), it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the weld lines are comparable and interchangeable for the purpose of this invention.  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that combining the teaching of multiple protrusions taught by Stagg into the molding device taught by Fukushima, in view of Nagaoka, would yield the predictable result of effectively eliminating or reducing the multiple weld lines predicted by the Nagaoka calculations to be formed around the multiple protrusions of the modified D-shaped product.
With respect to claim 9, Fukushima, in view of Nagaoka and Stagg, teaches that gates can be opened at the same time and are closed sequentially.
Fukushima, in view of Nagaoka and Stagg, is silent on injecting resin by opening a second injection port after a predetermined time has elapsed after the first injection port is opened.
However, Fukushima teaches individual control of the pins that start and stop material flow from the gates [0031], and sequentially closes the pins in order to eliminate the weld lines [0011].
Additionally, it is prima facie obvious that the concept of staggered gate opening times for a mold assembly is commonly known to a person of ordinary skill in the art prior to the time of filing.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use a known technique of sequentially opening gates to improve the molding assembly taught by Fukushima, in view of Nagaoka and Stagg, without the need of equipment modification, as sequential gate opening could change flow distribution within the cavity and/or relocate flow merging points or weld lines to more preferable locations. See MPEP 2143(I)(C).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US20110248426A1), in view of Nagaoka (US20050046060A1) and Stagg (US20050238486A1), as set forth above in the rejection of claim 8, and further in view of Kikuchi (US20120269916A1).
With respect to claim 10, Fukushima, in view of Nagaoka and Stagg, teaches an overflow accommodating unit as an appendage.
Fukushima, in view of Nagaoka and Stagg, is silent on flow into the appendage in relation to the second injection port actuation.
However, Kikuchi teaches an overflow accommodating unit (Fig. 2, item 5) to accommodate the resin excessively filled in the inner space [0011] and configured to communicate with the inner space at a time point of opening or closing the second injection port [0011].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the teachings of an overflow reservoir accepting resin controlled by the second injection port taught by Kikuchi with the molding assembly taught by Fukushima, in view of Nagaoka and Stagg.  This would yield the predictable result of a controlling overflow of resin, which would reduce or eliminate weld lines and improve the appearance and strength of the molded products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748         

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742